The defendants in this case were convicted in the superior court of San Mateo County, of a felony, to wit, burglary of the second degree, and were sentenced to be imprisoned in the state prison. They have appealed from the judgment of conviction to this court and the appeal has been perfected.
[1] The trial court on application by appellants refused to grant a certificate of probable cause for the appeal, and they have applied to this court therefor.
Where a case is presented in which the existence of prejudicial error in the proceedings resulting in conviction is a debatable question on which honest differences of opinion may exist, and the appeal is not merely frivolous or vexatious, it is the duty of the trial court to grant such certificate, and upon its refusal so to do this court has the legal power, and it is its duty, to grant relief (In the Matter of Harris Adams, 81 Cal. 163
[22 P. 547]; People v. Gallanar, 144 Cal. 657
[79 P. 378]; People v. Lane, 96 Cal. 597 [31 P. 580]; People v.Ramirez, 63 Cal.App. 510 [219 P. 73]; In the Matter ofMayen, 49 Cal.App. 531 [193 P. 813]).
Upon an examination of the record in this case we find such facts to exist. Upon such finding appellants, as a matter of legal right, are entitled to such certificate, and we therefore order that a certificate of probable cause for appeal in this case be issued.
Tyler, P.J., and Knight, J., concurred. *Page 90